Case 2:17-cv-14158-BAF-DRG ECF No. 30 filed 10/11/18                       PageID.280       Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

RANDY CLEARY,

        Plaintiff,                                               Civil Action No. 17-CV-14158

vs.                                                              HON. BERNARD A. FRIEDMAN

CORELOGIC RENTAL
PROPERTY SOLUTIONS, LLC,

      Defendant.
___________________________/

       ORDER GRANTING PLAINTIFF’S MOTION TO SUBSTITUTE COUNSEL

                Plaintiff has filed a motion in this matter [docket entry 29] to substitute attorney

Leslie A. Brueckner for attorney Lucas Rhoads. For cause shown, the motion is granted.

                SO ORDERED.


                                        s/Bernard A. Friedman
Dated: October 11, 2018                 BERNARD A. FRIEDMAN
Detroit, Michigan                       SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on October 11, 2018.
                                        s/Johnetta M. Curry-Williams
                                        Case Manager
Case 2:17-cv-14158-BAF-DRG ECF No. 30 filed 10/11/18   PageID.281   Page 2 of 2
